In a summary proceeding to recover possession of real property, a final order in favor of the landlord was made by the City Court of New Rochelle and was affirmed, on appeal, by the County Court, Westchester County. A judgment of affirmance based on the County Court order and for costs was entered in the office of the clerk of the City Court of New Rochelle. The tenant appeals from the order of the County Court and from the final order and the judgment of affirmance of the City Court. Order of the County Court, Westchester County, unanimously affirmed, with costs. No opinion. Appeal from the final order and the judgment of the City Court of New Rochelle dismissed, without costs. No appeal from such an order and such a judgment lies directly to this court from the City Court of New Rochelle. (L. 1931, ch. 499, § 138.) Present — Carswell, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.